Name: Commission Directive 95/49/EC of 26 September 1995 updating the list of entities covered by Directive 91/296/EEC on the transit of natural gas through grids
 Type: Directive
 Subject Matter: organisation of transport;  oil industry;  energy policy
 Date Published: 1995-09-30

 Avis juridique important|31995L0049Commission Directive 95/49/EC of 26 September 1995 updating the list of entities covered by Directive 91/296/EEC on the transit of natural gas through grids Official Journal L 233 , 30/09/1995 P. 0086 - 0087COMMISSION DIRECTIVE 95/49/EC of 26 September 1995 updating the list of entities covered by Directive 91/296/EEC on the transit of natural gas through grids (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/296/EEC of 31 May 1991 on the transit of natural gas through grids (1), as amended by Commission Directive 94/49/EC (2) and in particular Article 2 (2) thereof,Whereas the high-pressure natural gas transmission grids and the entities responsible for them in the Member States covered by Directive 91/296/EEC are listed in the Annex to that Directive;Whereas the list is to be updated by the Commission after consultation with the Member States concerned, whenever necessary within the context of the objectives of Directive 91/296/EEC, and in particular taking into account Article 2 (1) (a) thereof;Whereas the evolution of the gas industries in Spain and the adhesion of the three new Member States, Austria, Finland and Sweden, necessitates the updating of the list;After consultation with the Member States concerned,HAS ADOPTED THIS DIRECTIVE:Article 1 The Annex to Directive 91/296/EEC is replaced by the Annex to this Directive.Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive before 31 December 1995. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 4 This Directive is addressed to the Member States.Done at Brussels, 26 September 1995.For the CommissionChristos PAPOUTSISMember of the Commission(1) OJ No L 147, 12. 6. 1991, p. 37.(2) OJ No L 295, 16. 11. 1994, p. 16.ANNEX List of entities and high-pressure gas transmission grids >TABLE>